June 28, 1916. The opinion of the Court was delivered by
This is an action upon a standard policy of fire insurance; and the question presented by the exceptions, is whether the defendant's failure after the fire to return the premium of insurance, or the unearned portion thereof, in accordance with the provisions of the policy, was evidence of waiver.
His Honor, the presiding Judge, ruled that such failure did not tend to show waiver, and accordingly directed a verdict in favor of the defendant. The respondent's attorneys were granted permission to review the case of Scott v. InsuranceCo., 102 S.C. 115, 86 S.E. 484. *Page 405 
The Court adheres to the decision in that case, which is conclusive of this appeal.
Judgment reversed.